Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
VS. ) Criminal No. 3:21-cr-11
) Judge Stephanie L. Haines
CHARLES TRIPLIN )
MEMORANDUM OPINION

 

Pending before the Court is the Government’s Appeal (ECF No. 14) of Magistrate Judge
Pesto’s June 25, 2021 Order Setting Conditions of Release (ECF No. 16) as to Defendant Charles
Triplin (“Defendant”). For the reasons set forth below, the Court will GRANT the Government's
Appeal (ECF No. 14), REVERSE and VACATE the order of release (ECF No. 16), and ORDER
that Defendant be detained pending trial.

I. Background

On June 21, 2021, Defendant was charged in a criminal complaint with attempt or
conspiracy to possess with intent to distribute 400 grams or more of a mixture and substance
containing a detectable amount of fentanyl or 100 grams or more of a mixture or substance
containing a detectable amount of any analogue of fentanyl, in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A)(vi) (ECF No. 1).

Defendant was arrested on June 21, 2021 and made his initial appearance on June 22, 2021
before Magistrate Judge Keith A. Pesto (ECF No. 11). Magistrate Judge Pesto ordered that
Defendant be detained pending a detention hearing (ECF No. 12). The detention hearing took
place on June 25, 2021, and Magistrate Judge Pesto presided over Defendant’s detention hearing
(ECF No. 15). At the hearing, testimony was heard from a Task Force Officer from the Cambria

County Drug Task Force, Detective Thomas Keirn, and Defendant’s proposed third-party

1
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 2 of 10

custodian, Barbara Jeffrey. The Government presented evidence that: (1) Defendant attempted to
possess with intent to distribute 400 grams or more of fentanyl that contained approximately
10,000 pills in a United States Postal Service (“USPS”) parcel that was subjected to a controlled
delivery at 401 Oak Street in Johnstown, PA (“residence”) on June 21, 2021; (2) at the time the
search warrant for the residence was executed, Defendant was present, having arrived there 20
minutes after the controlled delivery, and had $1,900 - $2,000 in cash, marijuana, and two cell
phones on his person, as well as two additional cell phones seized in the residence that were
attributable to Defendant; (3) after receiving Miranda warnings, Defendant made incriminating
statements, including that he was getting paid to pick up the parcel, and a statement exonerating
the home owner of any wrongdoing; and (4) a search of the cell phones, including one belonging
to the homeowner, which she gave consent to search, revealed Defendant orchestrated the parcel
delivery beginning on approximately June 12, 2021 (ECF No. 33 at pp. 2-3).

In addition to the evidence presented by the Government at the hearing, the Pretrial
Services Office prepared a report for use at the detention hearing. This report details how
Defendant has been arrested on at least nine occasions between 1995 and 2020. A felony drug
trafficking conviction in 1997 resulted in a sentence of 70-84 months in jail. His tenth, and current
arrest in June 2021, has resulted in the instant drug trafficking charge which carries a 10-year
mandatory minimum sentence. The report also revealed that Defendant has a lack of familial,
residential, community, employment, property, and financial ties to the Western District of
Pennsylvania.

Defendant’s counsel contended the Government’s evidence suggested Defendant was a
courier, rather than an organizer, of the narcotics at issue in this case (ECF No. 17 at p. 22).

Defendant’s counsel also emphasized the following points: (1) Defendant did not resist arrest; (2)
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 3 of 10

Defendant was not in possession of any weapons at the time of his arrest; (3) Defendant’s previous
felony was from an incident that occurred in 1995; (4) other than small amounts of marijuana,
there were no other drugs in the house; and (5) Defendant had family in the Johnstown area, and
an adequate release plan to his cousin, third-party custodian Barbara Jeffrey. /d. at pp. 22-23.

In support of Defendant’s proposed release plan, Barbara Jeffrey, Defendant’s cousin,
testified at the hearing. Ms. Jeffrey stated she is 65 years old, retired, and living with her husband,
Robert Jeffrey, age 87, in Johnstown, Pennsylvania (ECF No. 17 at p. 16). She also stated she
would act as a third-party custodian of Defendant and assured the Court she would report any
violation of Defendant’s conditions of release (ECF No. 17 at p. 28).

At the close of the hearing, Magistrate Judge Pesto denied the Government’s request to
detain Defendant pending trial and found there were conditions that could be imposed that would
reasonably assure the safety of the community and Defendant’s appearance at trial. The
Government indicated its intention to appeal that finding, and on that same date, filed its appeal
(ECF No. 14). Magistrate Judge Pesto stayed his decision pending disposition of the instant appeal
before this Court (ECF No. 15).

On July 13, 2021, a federal grand jury in the Western District of Pennsylvania returned a
one-count indictment charging Defendant with attempt to possess with intent to distribute 400
grams or more of a mixture and substance containing a detectable amount of fentanyl, a Schedule
II controlled substance, contrary to the provisions of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(v1),
and in violation of 21 U.S.C. § 846 (ECF No. 22). Pursuant to this Court’s scheduling order (ECF
No. 31), the Government filed its Brief in Support of Appeal from Order of Pretrial Release on
August 6, 2021 (ECF No. 33), and on August 13, 2021, Defendant filed his Response to

Government’s Appeal from Order of Pretrial Release (ECF No. 34). The exhibits to Defendant's
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 4 of 10

Response were filed on August 19, 2021 (ECF No. 38). The Court has thoroughly reviewed the
Government’s Brief in Support of Appeal from Order of Pretrial Release on August 6, 2021 (ECF
No. 33), Defendant’s Response to Government’s Appeal from Order of Pretrial Release (ECF No.
34) and the exhibits thereto (ECF No. 38), the Transcript from the June 25, 2021 Detention Hearing

(ECF No. 17), and.the Pretrial Services Report.

IL. Standard of Review
Review by a District Court of a United States Magistrate Judge’s decision regarding
pretrial detention is governed by 18 U.S.C. § 3145, which states in pertinent part:
(a) Review of a release order.--If a person is ordered released by a magistrate judge, or by a
person other than a judge of a court having original jurisdiction over the offense and

other than a Federal appellate court—

(1) the attorney for the Government may file, with the court having original jurisdiction
over the offense, a motion for revocation of the order or amendment of the conditions
of release...

The motion shall be determined promptly.

18 U.S.C. § 3145(a)(1). Since this Court has original jurisdiction over the charged offenses set
forth in the criminal complaint and indictment in this case, in conducting its review of the motion
for revocation, this Court applies a de novo review. United States v. Delker, 757 F.2d 1390, 1394
(3d Cir. 1985). The Court is not required to hold an independent evidentiary hearing and may
incorporate the transcript of the proceedings before the Magistrate Judge, including any exhibits
admitted therein. United States v. Chagra, 850 F. Supp. 354, 357 (W.D. Pa. 1994).

There is a presumption of detention in cases, such as this one, where the defendant is

charged with an offense for which a maximum term of imprisonment of ten years or more is

prescribed by the Controlled Substances Act (21 U.S.C. §§ 801-904), so long as “the judicial

officer finds that there is probable cause to believe that the person committed” said offense. 18
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 5 of 10

U.S.C. § 3142(e)(3). A defendant may rebut the presumption of detention by presenting “some
credible evidence forming a basis for his contention that he will appear and will not pose a threat
to the community.” United States v. Carbone, 793 F.2d 559, 560 (3d Cir. 1986). “The defendant’s
burden of production is relatively light and has been construed as easy to meet.” Chagra, 850 F.
Supp. at 357 (internal citation omitted). If the defendant rebuts the presumption, the burden is on
the government to establish that the defendant presents either a risk of flight or a danger to the
community. Jd. In “determining whether there are conditions of release that will reasonably
assure the appearance of the person as required and the safety of any other person and the
community,” the Court must “take into account the available information concerning” the
following:
(1) the nature and circumstances of the offense charged...;
(2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including—
(A) the person’s character, physical and mental condition, family ties, employment,
financial resources, length of residence in the community, community ties, past
conduct, history relating to drug or alcohol abuse, criminal history, and record
concerning appearance at court proceedings; and,
(B) whether, at the time of the current offense or arrest, the person was on probation,

on parole, or on other release pending trial, sentencing, appeal, or completion of
sentence for an offense under Federal, State, or local law; and

(4) the nature and seriousness of the danger to any person or the community that would
be posed by the person’s release...

18 U.S.C. § 3142(g).

IH. Analysis

In the report prepared by the Pretrial Services Office, the “Assessment of Danger” portion
of the report set forth the following as reasons that Defendant poses a risk of danger:

e Nature of Instant Offense
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 6 of 10

e Prior Arrests and Convictions
e Substance Abuse History
e History/Charge Involving Violence
e Pattern of Similar Criminal Activity History
e Criminal History
While Pretrial Services recommended that Defendant be released under the supervision of third-
party custodian Barbara Jeffrey, such release recommendation lacked the benefit of the evidence
presented at the detention hearing, including additional evidence relating to the charge against
Defendant and the danger Defendant poses to the community.
A. Presumption of Detention
The presumption of detention applies in this case. The Government made a preliminary
showing that Defendant committed an act that triggers the presumption of detention, and
accordingly, at the June 25, 2021 detention hearing, Magistrate Judge Pesto made a finding of
probable cause (ECF No. 15). Additionally, after being presented with the evidence, a grand jury
found probable cause and returned a single-count indictment against Defendant for attempting to
possess with intent to distribute 400 grams or more of a mixture and substance containing a
detectable amount of fentanyl (ECF No. 22). Such a charge carries with it a 10-year mandatory
minimum penalty and a maximum penalty of up to life imprisonment, and the indictment alleging
a violation of the Controlled Substances Act also satisfies the probable cause element in 18 U.S.C.
3142(e). See United States v. Suppa, 799 F.2d 115 (3d Cir. 1986).
Since the presumption of pretrial detention has been triggered in this case, Defendant bears
the burden of producing some credible evidence to rebut this presumption and support his

contention that he will appear in court when required and that he does not pose a danger to
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 7 of 10

community safety. After careful consideration of the detention hearing transcript, exhibits, and
briefings of counsel, the Court finds that Defendant has not met his burden of production of proof
such that the presumption that he should be detained has been adequately rebutted.

B. Section 3142(g) factors

A review of the Section 3142(g) factors further demonstrates that detention is warranted in
this case.

1. Nature and Circumstances of the Offense

Defendant has been charged with a serious drug trafficking offense which authorizes the
significant penalty of a mandatory minimum ten-year sentence and a maximum of life
imprisonment. Defendant was in receipt of a package containing 10,000 misbranded dosage units
of fentanyl, a highly dangerous drug. According to the Government, these pills were blue and
stamped “m30,” thereby resembling the color and marking consistent with pharmaceutical grade
oxycodone hydrochloride, creating the possibility that a purchaser of the pills would be ingesting
fentanyl believing it was oxycodone. Defendant’s role in the movement of a massive quantity of
disguised fentany] pills, triggering the 10-to-life statutory penalty provision, weighs in favor of
detention.

2. Weight of the Evidence

The weight of the evidence against Defendant is strong. At the June 25, 2021 hearing, the
Government presented evidence, including testimony from Detective Keirn, that showed
overwhelming evidence of Defendant’s role as, at a minimum, a facilitator in the trafficking of
roughly 10,000 misbranded fentanyl pills. While Defendant contends the evidence shows he was
only acting as a drug mule, this argument does not diminish or disprove the weighty evidence

against him. Likewise, on July 13, 2021, a federal grand jury heard the evidence against Defendant
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 8 of 10

and returned an indictment based upon such evidence. This factor also weighs in favor of
detention.
3. History and Characteristics of the Defendant

In his brief, Defendant states he is a 44-year-old man who was born in Johnstown,
Pennsylvania, with extensive familial ties and support in Johnstown (ECF No. 34 at p. 7). He also
states he does not struggle with mental health or have a substance abuse issue that would make
him unlikely to appear in Court or act violently. Jd. He acknowledges he was criminally charged
on many occasions, but contends the charges rarely resulted in convictions, except for minor
offenses. Jd. As to his prior 1997 felony drug conviction involving trafficking cocaine, Defendant
points out this incident occurred when he was 18 years old. Jd. Defendant has also produced
numerous letters from family members expressing Defendant is an integral member of their family
(ECF No. 38).

Defendant’s criminal history shows he was arrested at least nine times between 1995 and
2020, including the 1997 felony drug trafficking conviction for which he was sentenced to 70-84
months (ECF No. 33 at p. 3). While his prior felony drug trafficking conviction is dated, at the
time of his involvement with his current charge for the movement of 10,000 misbranded fentanyl
pills, he was a convicted felon who had already served a substantial amount of time in prison for
his cocaine trafficking endeavors. He also currently has no verified employment, residence, or ties
to Western Pennsylvania according to the Pretrial Services Report. At best, he has demonstrated
only tenuous ties to the community. This factor also weighs in favor of detention.

4. Nature and Seriousness of the Danger Posed

Defendant is charged with a serious drug trafficking offense. “The statutory language as

well as the legislative history [of the Bail Reform Act], unequivocally establishes that Congress
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 9 of 10

intended to equate traffic in drugs with a danger to the community.” United States v. Strong, 775
F.2d 504, 506 (3d Cir. 1985); see also United States v. Rice, No. 17-1450, 2017 U.S. Dist. LEXIS
204787, at *7 (W.D. Pa. Dec. 13, 2017) (“Safety of the community is implicated not only by
violence, but also by narcotics trafficking. In cases involving drug offenses, the danger to the
community is the likelihood that the defendant will, if released, traffic in illicit drugs.”).

The Court’s de novo review of the record before the Court reveals Defendant was intending
to receive a package containing 10,000 misbranded dosage units of fentanyl; Defendant has a
criminal history (including a prior drug trafficking conviction); and Defendant has tenuous ties at
best to this community. The Court finds particularly troubling the evidence that the 10,000
fentanyl! pills Defendant possessed were misbranded to resemble pharmaceutical grade oxycodone
hydrochloride, creating the very real possibility that a purchaser of the pills would be ingesting
fentanyl believing it was oxycodone. Defendant’s proof of family and community ties simply does
not rebut the evidence showing Defendant poses a serious threat to the community. This factor
also weighs in favor of detention.

IV. Conclusion

In conducting a de novo review, and in weighing the statutory factors in light of the
evidence and testimony introduced at the June 25, 2021 detention hearing, the evidence of record,
the Pretrial Services Report, and the arguments briefed by counsel before the Court, the Court
finds Defendant has not overcome the presumption of detention. The Court further finds there is
clear and convincing evidence that no condition or combination of conditions would reasonably
assure the safety of others if Defendant was released.

Accordingly, the following Order is entered:
Case 3:21-cr-00011-SLH-KAP Document 39 Filed 08/26/21 Page 10 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
Vs. ) Criminal No. 3:21-cr-11
) Judge Stephanie L. Haines
CHARLES TRIPLIN )
ORDER

AND NOW, this 26"" day of August 2021, for the reasons set forth in the accompanying
memorandum opinion, IT IS HEREBY ORDERED that the Government’s appeal from the
Magistrate’s order of pretrial release (ECF No. 14) is GRANTED.

IT IS FURTHER ORDERED that the order of release (ECF No. 16) entered by Magistrate
Judge Pesto is REVERSED and VACATED.

IT IS FURTHER ORDERED that the Defendant, CHARLES TRIPLIN, SHALL BE

DETAINED in the custody of the United States Marshal pending trial.

  

 
   

/ Stephanie L.

 

/ Haines
United States District Judge

10
